Dear Mr. Kirkpatrick:
In response to your letter of September 5, 1984, and pursuant to Section 116.160.2, RSMo Supp. 1983, we have prepared the following ballot title for a statutory measure proposed by the initiative:
              Permits charging consumers for certain costs of electrical plants abandoned due to lack of approved waste disposal or other causes; requires certain rate increase deferrals; prohibits certain costs overrun, excess capacity and nuclear plant charges.
Very truly yours,
                                  JOHN ASHCROFT Attorney General